Citation Nr: 1200388	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO. 09-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for disability of the right lower extremity, claimed as residuals of a knee injury.

2. Entitlement to service connection for disability of the right lower extremity, claimed as residuals of cold injury, and currently diagnosed as a disorder or the sural nerve of the right lower extremity.

3. Entitlement to service connection for disability of the left lower extremity, claimed as residuals of cold injury, and currently diagnosed as osteoarthritis of the left knee and a disorder or the sural nerve of the left lower extremity.

4. Entitlement to service connection for left shoulder disability, claimed as residuals of cold injury.

5. Entitlement to service connection for bilateral cold injury to the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of a Board remand dated in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board grants service connection for that part of current disability of the right lower extremity currently diagnosed as osteoarthritis and degenerative joint disease of the right knee. However, this leaves unresolved the matter of service connection for a diagnosed disorder of the sural nerve of the right lower extremity, a matter that is remanded to the RO/AMC for further development and adjudication. 

Service connection for a "locked knee" was denied by the RO in October 1953, due in part to the Veteran's failure to report for an October 1953 VA examination. As the knee for which service connection was denied was not specified, and the Veteran now seeks service connection for specifically diagnosed disorders and disabilities, including a sural nerve disorder, degenerative joint disease and osteoarthritis of the right and left knees, the claims now being adjudicated with respect to the right and left knees are new claims. Accordingly, new and material evidence is not required to reopen the claims. 

The issues of (1) service connection for residuals of claimed cold injury to the right lower extremity, diagnosed as a disorder of the right sural, (2) service connection for residuals of claimed cold injury to the left lower extremity, diagnosed as osteoarthritis of the left knee and a disorder or the sural nerve of the left lower extremity, (3) service connection for left shoulder disability, claimed as a residual of in-service cold injury, and (4) service connection for bilateral cold injury to the hands, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service treatment records include treatment for pain, swelling, a strain and a possible ruptured meniscus of the right knee.

2. The Veteran experienced an in-service injury to the right knee, has current disability of the right knee diagnosed as osteoarthritis and degenerative joint disease, and is competent and credible in reporting symptoms of right knee disability from active service forward.


CONCLUSION OF LAW

The criteria for service connection for right knee disability, currently diagnosed as osteoarthritis and degenerative joint disease, are approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds credible the Veteran's assertion of an in-service injury of the right knee, and notes several service treatment records reflecting significant pain, swelling, a strain, and a tentative diagnosis of a ruptured meniscus of the right  knee. The Board further finds credible the Veteran's assertions of continuing symptoms of currently diagnosed osteoarthritis and degenerative joint disease of the right knee from active service forward. Accordingly, the Board grants entitlement to service connection for disability of the right knee, currently diagnosed as osteoarthritis and degenerative joint disease.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for right knee disability, currently diagnosed as osteoarthritis and degenerative joint disease of the right knee. No further notice or development with respect to the matter granted on appeal is required.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
  
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran seeks service connection for residuals of an in-service right knee injury.

Service treatment records include an October 30, 195[last digit of year not legible], record of treatment for a right knee strain; a December 1952 service treatment record indicating that the right knee was swollen and painful; a December 1952 service treatment record with a tentative diagnosis of ruptured meniscus of the right knee; and a January 1953 service treatment record indicating that the Veteran had pain over the medial aspect of the right knee and mild swelling with full range of motion, and that X-rays had been scheduled, but that the Veteran was "going to U.S. in 2 days so forget it."

At the Veteran's February 1953 service discharge examination, clinical evaluation of the upper extremities was normal. Clinical evaluation of the lower extremities was normal except for third degree pes planus of the feet. Neurologic clinical evaluation was normal. His February 1953 service discharge PULHES profile was '1' for stamina, psychiatric health, and each body area, including the lower extremities (category "L"), thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 to 4, with '1' indicating a high level of fitness and '4' indicating a medical condition or physical defect that is below the level of medical fitness for retention in the military service).

March 2005 private X-rays of the knees showed mild tricompartmental changes and small joint effusions bilaterally. No acute osseous abnormality was demonstrated. Private records of treatment beginning in February 2003 include diagnoses of osteoarthritis and neuropathy. Private records of treatment in March 2004, June 2004, and September 2004 include diagnoses of osteoarthritis. At private treatment in May 2005 the Veteran described occasional pain of the right knee. In an April 2007 letter, Mohammed Rahmen, M.D., described his ongoing treatment of the Veteran for arthritis.

At a VA examination in August 2011 the Veteran described having injured his right knee during active service and being seen for treatment of the right knee. He indicated by history that he was not seen for knee problems again until 1970 and after that not until 2007.

The examiner opined that osteoarthritis of the right knee did not begin during active service or within one year of discharge from service, and is not related to any incident of service. However, her explanation included a finding that the Veteran did not have any complaints of left knee disability during service, even after she recounted that the Veteran had multiple aspects of right knee treatment during active service. She further noted that the Veteran provided a history of being seen once in the 1970s for knee disability and then not again until 2007. She noted that the Veteran was noted as being diagnosed with left knee degenerative joint disease in May 2005, and that X-rays showed bilateral osteoarthritis, not uncommon in an 81 year-old individual. 

The Board finds the examiner's opinion with respect to the right knee to be inadequate due to the appearance of reliance on irrelevant facts and history, and an inadequate discussion of the right knee as opposed to the left knee. In this context, the report is inadequate in that it does not discuss whether the in-service pain, strain, swelling and tentative assessment of a ruptured meniscus of the right knee is related to current right knee degenerative joint disease. The reasoning is inadequate with respect to the right knee, though it does make an important observation as to lack of treatment for many years. However, due to inadequate reasoning, the writing opinion is on balance of a low probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).
 
The Veteran experienced documented and potentially serious right knee pathology during his period of service in Korea, including diagnosed strain, pain, swelling, and a tentatively diagnosed ruptured meniscus. A service treatment record indicates that X-rays were not performed and further treatment was not provided because he was to return to the U.S. in two days. Although the right knee was clinically evaluated as normal one month and two days later at his service discharge examination, the Board finds the Veteran credible in reporting right knee problems and symptoms from active service forward. The Veteran asserted at his July 2011 VA examination that he did not seek medical treatment for many years after service because he lived in a rural area and had little access to medical care. Upon weighing these factors, the Board finds that the evidence is in equipoise on the essential element of a medical nexus to the in-service right knee findings or, alternatively, continuity of symptoms from service forward. The claims file contains documentation of in-service treatment, competent and credible lay statements from the Veteran as to continuity of symptoms, and diagnoses of current right knee disability. See Barr v. Nicholson, 21 Vet. App. at 307 (essential elements of service connection). Accordingly, affording the Veteran the benefit of the doubt, service connection for right knee disability, currently diagnosed as osteoarthritis and degenerative joint disease of the right knee, is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for right knee disability, currently diagnosed as osteoarthritis and degenerative joint disease of the right knee, is granted.


REMAND

This case must be remanded for the RO/AMC to obtain VA records of treatment upon which a July 2011 VA examiner substantially and directly relied in providing her medical opinions.

In November 2010, the Board remanded this matter for a VA examination and opinion for the claims on appeal. In July 2011 the Veteran was afforded a VA examination. The examiner provided medical opinions that the Veteran's claimed disabilities of the upper and lower extremities were not related to service. The VA examiner reported that the Veteran was currently receiving his care from a VA Medical Center. In forming her conclusions the VA examiner relied substantially and directly on VA electronic treatment records from several years ago of which the Board and the RO/AMC were not previously aware. These records must be associated with the Veteran's paper or electronic claims file prior to final appellate consideration of the remaining claims on appeal. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Additionally, this case involves the loss or destruction of service treatment records and service personnel records while in the hands of the service department, requiring an enhanced duty to notify and assist. See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (notice required for alternate forms of evidence in lieu of lost or destroyed service treatment records). Although the Veteran was advised of alternate forms of evidence that could prove his claims by a letter dated in May 2007, it was not known at that time the full extent of the unavailability of certain potentially relevant service department records, including service personnel records and records of in-service hospitalization. The Veteran was unable to appear for a scheduled a hearing before the undersigned in October 2010 due to problems with health and finances. At such a hearing the undersigned would have advised the Veteran of alternate types of evidence that could assist in proving his claim; further, the undersigned would have emphasized that evidence that may be in his possession, such as old letters, diaries or medical bills from years ago, may help as evidence. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Advise the Veteran that the service department has been unable to locate his service personnel records and records of in-service hospitalization, and that some or all of the records were likely destroyed in a fire. Inform him of alternate forms of evidence he may submit.

(a) Inform the Veteran of alternate forms of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incidents of cold exposure; and accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the Veteran's in-service incidents of cold exposure or resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim that he experienced cold injury while serving in Korea in 1952 or was hospitalized for cold injury and pneumonia while in Korea.

(b) Emphasize in the letter (IN BOLD PRINT OR CAPITALS) that a Veterans Law Judge at the Board of  Veterans Appeals requests that he submit to the RO/AMC any old letters, medical bills, diaries, or other personal information he may have in his possession that may show that he experienced cold injury during service or symptoms of cold injury during the years after service.

2. Request the Veteran to identify the years during which he has received VA medical treatment and the medical facilities at which the treatment was provided.

3. Associate with the paper or electronic claims file all relevant records of VA treatment, to include the records identified by a July 2011 VA examiner but not associated with the claims file, specifically including, but not limited to:

(a) Relevant records of ongoing VA medical care.

(b) Records of VA treatment for gout or indicating a history of gout affecting the ankles and feet bilaterally; the dates of treatment were not specified by the VA examiner.

(c) A September 25, 2000, VA medical examination report, apparently for treatment purposes (since it is not associated with the claims file as a VA compensation examination report) of neurological examination of the upper and lower extremities, and reportedly showing that the Veteran was oriented x 3, had normal deep tendon reflexes, sensation intact, no Babinski's sign, and normal peripheral nerves on examination, and including no complaints of peripheral neuropathy.

(d) A December 20, 2002, VA record of treatment for neck pain with radiation to the left shoulder and left hand, with some numbness of both hands.

(e) A June 5, 2003, record of VA treatment for neck pain, with an X-ray of the cervical spine showing degenerative disc disease and arthritis of the mid and lower cervical spine with bony encroachment bilaterally.

(f) An October 7, 2004, record of VA medical treatment for occasional neck pain with burning and tingling of the hands.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


